                 Case 1:19-cv-00608-LY Document 61 Filed 07/13/20 Page 1 of 1

                                         United States District Court
                                          Western District of Texas
                                                   Austin
                                             Deficiency Notice


To:            Brush, Jonathan Griffin
From:          Court Operations Department, Western District of Texas
Date:          Monday, July 13, 2020
Re:            01:19-CV-00608-LY / Doc # 59 / Filed On: 07/10/2020 08:36 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Pursuant to the Administrative Policies and Procedures Section 10(b), Parties may not use the Court's
electronic notice facilities to serve sealed documents. Service must be by other means. Please submit a new
CERTIFICATE OF SERVICE ONLY as a separate document IN PLEADING FORM stating the alternate means of
service.
